Laughlin, J.:
The action is brought to recover two oil paintings, one entitled “ Faust’s Dream ” and the other entitled “ Eve.” The complaint alleges that the Manhattan Storage and Warehouse Company is a storage and warehouse keeper; that these chattels belong to the plaintiff, were wrongfully taken from its possession, are in the possession of the Manhattan Storage and Warehouse Company, having been stored with it by the defendant Ella Hathorne and are wrongfully kept and detained from the plaintiff by the warehouse company as her-agent and bailee.
The motion proceeded on the assumption, based upon interviews with the attorney for the plaintiff, that the plaintiff would not claim .that the defendant had possession of the painting entitled “ Eve,” and that title to the other painting is claimed by Rose L. Barclay. The complaint has not been amended, and the plaintiff’s attorney denies that he has made any agreement that _ he will not hold the warehouse company for both paintings. It is not pretended that Rose L. Barclay claims title to the painting “ Eve.” The painting “ Faust’s Dream” was seized by the sheriff, pursuant to a replevin requisition issued in the action, and the warehouse did not rebond it and no longer has the possession or control thereof.
It would be entirely proper to bring in Rose L. Barclay as a party defendant, since she claims to own one of the paintings, but that relief was not demanded. There was, however, no authority to grant the order appealed from which, in effect, terminates the warehouse company’s liability for both paintingg/
The order should, therefore, be reversed, with ten dollars costs and *478disbursements, and the motion for an interpleader should be denied, with costs, "without prejudice to a motion on the part of the warehouse company to bring in Rose L. Barclay as a party defendant.
Van Brünt, P. J., Patterson, Ingraham and Hatch, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, without prejudice to motion on the part of warehouse company to bring in Rose L. Barclay as a party defendant.